Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application relates to PCT/EP2018/061743 filed May 8,2018 with Foreign application priority data filed on June 7, 2017.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

The current application’s description is objected to because of the following informalities:  The arrangement of specification is missing the background of the invention, a brief summary, a brief description of the drawing and detailed description of the invention.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 & 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by RITTER (EP 1738993A2).
With regarding claim 1, Ritter discloses a door moving device for a door, wherein the door moving device comprises: a force providing device for providing a force for controlling a movement of the door; a drive device that is configured to generate a drive torque for powering the force providing devic(a hinge of a flap 5 (door) is pivotally driven by a drive motor 1 via a gear 2, a brake device 3, see at least Fig.1 & Fig.2, [0038]-[0039. Wherein, the braking device can be energized and whose non-energized state is the blocking state, see at least [0012]+)

With regarding claim 3, Ritter teaches that the door moving device of claim 1, wherein the brake device is configured to generate a first braking torque when not supplied with electricity, and a second braking torque, which is lower than the first braking torque, when the brake device is supplied with electricity (the flap can be driven in any way with a small size by the drive train see at least [0012]-[0014]+).  

With regarding claim 4, Ritter teaches that the door moving device of claim 1, which has a regulating device that is configured to output a drive signal for controlling the drive device and/or a brake signal for controlling the brake device (the braking torque of the braking device can be adjustable as a function of the opening angle of the flap and/or the temperature and/or the inclination of the vehicle, see at least [0026]+).  

With regarding claim 5, Ritter teaches that the door moving device of claim 1, wherein the drive device comprises an electric motor (see at least [0038]).  

With regarding claim 6, Ritter teaches that the door moving device of claim 1, wherein the force providing device (an output shaft 12, see at least [0039]+).  

With regarding claim 7, Ritter teaches that the door moving device of claim 1, further comprising a gear ratio device that couples the drive device with the force providing device (a sun gear 6 of a planetary gear 7, see at least [0039]-[0041]+).  

With regarding claim 8, Ritter teaches that the door moving device of claim 1, wherein the force providing device comprises a gearwheel at one end for applying the force to the door (the sun gear can be driven in rotation by the drive motor and the shaft of the planet carrier forms the output, see at least [0032] +).  

With regarding claim 9, Ritter teaches that the door moving device of claim 1, wherein the force providing device comprises an element of a hinge for the door (a hinge of a flap 5 (door) is pivotally driven by a drive motor 1 via a gear 2, see at least [0029]-[0030] & [0038]) 

With regarding claim 12, Ritter discloses a door system that has a door and a door moving device of claim 1, wherein the force providing device of the door moving device is coupled to the door (the hinge of a flap 5, see at least [0038]).  

With regarding claim 13, Ritter discloses a method for moving a door, wherein the method comprises: generating a drive torque for driving a force providing device for providing a force for controlling the movement of the door; and generating a braking torque for braking the force providing device using an electrically actuated brake device, wherein the brake device generates the tracking torque when not provided with electricity (a hinge of a flap 5 (door) is pivotally driven by a drive motor 1 via a gear 2, a brake device 3, see at least Fig.1 & Fig.2, [0038]-[0039]. Wherein, the braking device can be energized and whose non-energized state is the blocking state, see at least [0012]+).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 & 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritter as applied to claim 1 above, and further in view of Gleich (DE19754167A1)
With regarding claim 2, Ritter discloses the claimed subject matter but fails to teach that the door moving device according to claim 1, in which the brake device comprises at least a magnetorheological material and an actuator for adjusting a viscoelastic property of the magnetorheological material.  
Gleich discloses a vehicle includes a locking device for the vehicle’s doors and flaps (see the abstract).  The locking device includes a cylinder 3 with an electrorheological fluid 4.  In the cylinder 3, a piston 5 rotating in response to the pivotal movement.  The cylinder 3 and electrodes 8 are arranged of the control electronic 7, see the description of Fig.1. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ritter by including a cylinder with electrorheological fluid 4, and the electrode 8 are used by the control electronic 7 as taught by Gleich for improving the blocking performance.

With regarding claim 10, Gleich teaches the locking device (shown in Fig.1) comprises a sensor 10 which detect actual position of the door when it’s closed, opened or movement, wherein the position information could be the opening angle of the door, and etc., see the description of Fig.1 and more.

With regarding claim 11, Gleich teaches that the door moving device of claim 1, further comprising an environment sensor device that is configured to detect an obstacle in a movement range of the door (a camera 11 detect obstacle around the vehicle, and other distance sensor system is used, see at least the description of Fig.1).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fischer (DE102006040211A1) discloses a braking/stopping device for a vehicle’s door which comprises a rheological rotation damper (see the abstract).
Ishida (20140245666) discloses door-opening/closing device for use in vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662